Citation Nr: 1610203	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating higher than 40 percent for hepatitis C.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

[The issues of entitlement to service connection for avascular necrosis of the right hip and left shoulder, and service connection for a psychiatric disorder are the subject of a separate decision by the Acting Veterans Law Judge who conducted a hearing in those matters.]

A brief synopsis of the procedural history regarding the hepatitis C claim follows.

In September 2009 the Veteran presented testimony on his claim for a higher rating for hepatitis C before one of the undersigned Veterans Law Judges.  A transcript of that hearing is of record.

In November 2011 the Veteran's representative requested another hearing before the Board. 

In February 2012 the Board denied the appeal for a rating higher than 40 percent for hepatitis C and denied the request for a new hearing.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims (Court). 

In September 2012 the Veteran filed another claim for an increased rating for hepatitis C, which was denied by the RO in a December 2012 rating decision.  In April 2013 the Veteran perfected an appeal of that decision and requested a Board hearing. 

In August 2013, while the matter was still pending at the Court, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.

In October 2013 the parties filed a joint motion for partial remand regarding the Board's February 2012 decision.  The Veteran's attorney also filed a motion for a new hearing on the basis that the September 2009 hearing was inadequate.    

In an Order issued in October 2013, the United States Court of Appeals for Veterans Claims (Court) granted the joint motion, partially vacated the Board's February 2012 decision and remanded the matter for additional development consistent with the joint motion.  The Court further ordered that oral argument on the request for an additional hearing was cancelled.

A letter was sent to the Veteran in July 2014 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to a panel to decide his appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In August 2014, the Veteran's attorney responded and indicated that he did not wish to appear at a third hearing.  

In October 2014, the Board remanded the claims for further development.

More recently, following the issuance of the August 2015 supplement statement of the case (SSOC), the Veteran's attorney submitted another VA Form 9 requesting another Board video conference hearing.  Again, the Veteran has already provided testimony on the captioned issues at two Board hearings - one in September 2009, and one in August 2013.  While the Veteran's attorney argued that the September 2009 hearing was inadequate, he has presented no argument that the August 2013 hearing was not adequate and no good cause as to why the Veteran should be afforded a third hearing on these issues at this juncture.  As such, another hearing will not be provided.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's hepatitis C is primarily manifested by daily to intermittent fatigue, hepatomegaly, intermittent malaise, daily to intermittent nausea/vomiting, and intermittent right upper quadrant pain.  Anorexia with substantial weight loss; incapacitating episodes for a duration of six weeks over a one year period; and/or near-constant debilitating symptoms have not been shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, prior to the initial rating decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Notice was also provided with respect to what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in February 2007.  No further development is required regarding the duty to notify. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted statements regarding the severity of his disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Next, VA examinations were obtained in March 2007, August 2010, October 2012, and May 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that these examinations are adequate for adjudication purposes.  Specifically, each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran regarding his disability.  These examinations are considered adequate for rating purposes.

The appeal was most recently remanded in October 2014 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board instructed the RO/AMC to obtain any outstanding VA treatment records and his vocational rehabilitation file, and to schedule a VA examination for hepatitis C.  

In accordance with these instructions, the RO/AMC obtained the Veteran's VA treatment records and his vocational rehabilitation records.  Moreover, as discussed above, the Veteran underwent a VA examination in May 2015.  Additionally, after the completion of the required development, the RO/AMC readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in August 2015.

Lastly, the Veteran testified before an Acting Veterans Law Judge and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Both the Acting VLJ and VLJ complied with these requirements.  In each hearing, the Acting VLJ and VLJ identified the issue on appeal and asked the Veteran questions regarding his claim.  Further, in each hearing, the Veteran presented testimony and argument as to his specific contentions and responded to questions aimed at determining whether further information was needed to substantiate the claim.  The duties imposed by Bryant have thus been satisfied.  As stated, in compliance with Arneson, he was offered a third hearing before another VLJ, but he declined this option. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 40 percent rating for his service-connected hepatitis C under 38 C.F.R. § 4.114, DC 7354.  

Under DC 7354, near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) warrant a 100 percent rating.  Id.  

A 60 percent rating is warranted where hepatitis C results in daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly. Id. 

A 40 percent rating is warranted where hepatitis C results in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Id.

With respect to evaluating weight loss, 38 C.F.R. § 4.112 provides the guidance that the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The phrase "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease. 38 C.F.R. § 4.112.  

Further, for purposes of this section, an "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.  at Note 2.  In addition to the above, any related sequalae from hepatitis C, such as cirrhosis or malignancy of the liver will be rated under the appropriate diagnostic code.  However, none of the signs and symptoms used to evaluate the disability under DC 7354 may also be used when rating under another diagnostic code. Id. at Note 1.

Factual Background

The Veteran's claim for an increased rating was received in December 2006. 

A June 2006 VA treatment note shows that the Veteran denied having any problems with weight loss.  

The Veteran underwent a VA liver examination in March 2007.  His hepatitis C condition was noted as stable since onset; current treatment included Urodiol with good response.  No incapacitating episodes were noted or otherwise endorsed.  Current symptoms included daily fatigue.  However, no malaise, nausea, vomiting, anorexia, quadrant pain, or weight loss were noted.  Upon physical examination, there was no evidence of malnutrition, portal hypertension, or liver disease.  Abdominal examination was normal.  There were no other significant physical findings.  An abdominal ultrasound did show mild enlargement of the liver.  Aside from participation in sports, there were no restrictions on the Veteran's activities due to hepatitis. 

A July 2007 VA treatment note reflects the Veteran's reports of "feeling tired all the time."  

In his July 2007 Notice of Disagreement, the Veteran endorsed fatigue and nausea.  

VA treatment notes dated in June 2008 and August 2008 reflects complaints of nausea, vomiting, and flank pain; the assessment was initially hyponatremia, and subsequently, gallstones. 

During his September 2009 Board hearing, the Veteran endorsed daily fatigue, nausea "at times," vomiting ("sometimes, not so much"), and fluctuations in weight (by 12 to 15 pounds). 

A December 2009 VA ultrasound study report reflects findings of borderline hepatomegaly with features of parenchymal liver disease. 

The Veteran underwent a VA liver examination in August 2010.  He reported experiencing six episodes of colic, abdominal pain, distension, nausea, or vomiting over the past 12 month period, with each episode lasting one day.  He denied attacks of severe abdominal pain over the last 12 month period.  The Veteran later reported experiencing one incapacitating episode during the last 12 month period (one day in duration).  Current symptoms included near-constant fatigue, intermittent malaise, daily nausea, daily vomiting, intermittent right upper quadrant pain, and weight loss.  No anorexia was noted or endorsed.  After charting his symptoms for a period of over 18 months, the examiner stated that there was no evidence of malnutrition.  The Veteran's weight loss was described as less than 10 percent when compared to the baseline.  Abdominal examination was normal. 

A December 2010 VA treatment record reflects that the Veteran denied weight loss, nausea, vomiting, and abdominal pain.  The Veteran was described as well-developed, well-nourished and not in acute distress. 

A March 2012 VA treatment note reflects complaints of fatigue, weight loss, and pruritus.  The assessment was chronic hepatitis C and severe itching. 

The Veteran underwent a VA liver examination in October 2012.  He endorsed fatigue, malaise, nausea, vomiting, and weight loss, but not anorexia.  It was noted that his weight was 166 pounds in October 2012 compared to 155 pounds in 2010.  Symptoms attributable to hepatitis C included intermittent nausea, fatigue, malaise, and vomiting.  There had been no incapacitating episodes (with symptoms such as fatigue malaise nausea vomiting anorexia arthralgia and right upper quadrant pain) due to the liver conditions during the past 12 months.  Malaise was noted as a sign or symptom attributable to cirrhosis of the liver biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  Fatigue and tiredness were noted as factors impacting his ability to work. 

March 2013 VA ultrasound findings show fatty liver without evidence of a focal mass.  A May 2013 VA treatment note reflects that the Veteran's liver synthetic function was "good," but that he had severe fatigue.  Another May 2013 VA treatment note reflects that the Veteran's hepatitis C was stable with fatigue. 

During his August 2013 Board hearing, the Veteran denied having daily fatigue, but stated that it occurred approximately 10 to 11 days out of the month.  He also endorsed some nausea, intermittent right quadrant pain, vomiting "a little," and weight fluctuations (mostly weight gain) of 10 to 12 pounds. 

A May 2014 VA treatment record reflects that the Veteran denied fatigue, nausea, and vomiting.  VA treatment records dated in May 2015 and June 2015 show he denied fatigue, weight loss, loss of appetite, arthralgia, nausea, and vomiting.  He was noted to be non-cirrhotic. 

The Veteran underwent a VA liver examination in May 2015.  He indicated that he had recently started a trial of Harvoni.  He reported that his current symptom included daily fatigue but denied experiencing episodes of being placed on bedrest by a provider in the past 12 months.  Current symptoms included daily fatigue and slight headache/dizziness (due to a recently introduced medication - Harvoni).  No other symptoms were noted and there had been no incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  There were no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  There was no injury to the liver.  A biopsy report reflected liver parenchyma with mild portal triaditis (grade 2) and mild portal fibrosis (stage 1, trichrome).  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  Imaging studies did not reveal any discrete hepatic lesions.

A June 2015 VA treatment note reflects that the Veteran's hepatitis (viral) was not detected status post 4 weeks of treatment; a high chance of cure was noted.  Additionally, VA treatment records reflect that the Veteran's weight has fluctuated throughout the course of this appeal between 160 (February 2008), 165 (January 2009), 168 (June 2010), 150 (August 2010), 165 (December 2010), 181 (October 2011), 169 (March 2011), 169 (December 2012), 180 (August 2014), and 182 (May 2015). 

Analysis

The evidence shows that the Veteran's hepatitis C is primarily manifested by daily to intermittent fatigue (March 2007, August 2010, October 2012, May 2015 VA examinations, and hearing testimony), some findings of hepatomegaly (August 2007 VA examination), intermittent malaise (August 2010 and October 2012 VA examinations), daily (one report of such frequency - see August 2010 examination) to intermittent (predominately) nausea and vomiting (October 2012 VA examination, hearing transcripts, VA treatment reports), and intermittent right upper quadrant pain (August 2010).  

However, the Veteran has not been shown to have anorexia or substantial weight loss due to his hepatitis C, nor has he experienced incapacitating episodes for a duration of six weeks over a one-year period, as required for a 60 percent rating. See 38 C.F.R. § 4.114, DC 7354.  

Indeed, although the medical record reflects an approximate weight loss of 18 pounds from June 2010 to August 2010, such does not rise to the level of being "substantial weight loss."  See 38 C.F.R. § 4.112.  Moreover, there have been no objective findings of anorexia (and the Veteran has not alleged otherwise) throughout the record.  

The medical evidence, to include the March 2007, August 2010, October 2012, and May 2015 VA examinations are also entirely devoid of findings related to incapacitating episodes totaling at least six weeks in duration.  Accordingly, the criteria for a higher 60 percent rating are not met here.

The criteria for a 100 percent rating are not met as the Veteran has not exhibited near-constant debilitating symptoms due to his hepatitis C.  

Although the reflects that Veteran has experienced periods of daily fatigue, there is no indication that such fatigue, coupled with other hepatitis symptoms, has been debilitating.  In this regard, the VA examination conducted in August 2010 showed his hepatitis resulted in, at most, only mild interference with daily activities such as chores, shopping, exercise, and sports.  There was little to no impact with respect to activities such as grooming, bathing, and dressing.  During the May 2015 VA examination, the Veteran reported that his hepatitis "complicated" things; however, the examiner's summary suggested that avascular necrosis (an unrelated and non service-connected disability) had a far greater functional impact.  In sum, there is no indication in the medical record to suggest that the Veteran has suffered from near-constant and debilitating hepatitis symptoms during the appeal period.  Significantly, the Veteran has not described having near-constant and debilitating hepatitis symptoms during his hearings before the undersigned.  See, e.g., Hearing Transcripts.  Accordingly, the criteria for a higher 100 percent rating are not met. 

The Board has considered whether a higher or separate rating is warranted under Diagnostic Code 7345, which contemplates chronic liver disease without cirrhosis.  However, it would be impermissible to rate the Veteran's disability under Diagnostic Code 7345 because that diagnostic code employs the same exact criteria as Diagnostic Code 7354.  To rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding. See 38 C.F.R. § 4.14. 

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 7312, which contemplates cirrhosis of the liver.  In this case, the Veteran has not been shown (by biopsy or imaging and abnormal LFT's, as required under Diagnostic Code 7312) to have cirrhosis of the liver.  Indeed, the Veteran has undergone numerous liver biopsies or ultrasounds, but none have reflected a cirrhosis diagnosis.  See VA Treatment Records and VA Examinations, generally. 

No other related sequalae from hepatitis C have been shown in the medical record, or by VA examination, so as to afford the Veteran a separate rating under another Diagnostic Code.  

The Board acknowledges the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hepatitis C according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hepatitis C has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Extraschedular Consideration

The Board has also considered whether the Veteran's claim for a higher rating should be remanded to be referred for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2015).

In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected hepatitis C.  The Veteran's disability is manifested by daily to intermittent fatigue, hepatomegaly, intermittent malaise, daily to intermittent nausea and vomiting, and intermittent right upper quadrant pain.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun, supra.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

A rating in excess of 40 percent for hepatitis C is denied.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

Service connection is currently in effect for hepatitis C, rated as 40 percent disabling, and depression, rated as 30 percent disabling.  The Veteran has a combined disability rating of 60 percent.  As such, the Veteran currently does not currently meet the schedular criteria for a TDIU.  

Nevertheless, as noted in the Board's October 2014 remand, the Veteran contends he is unable to work due to his service-connected hepatitis C, in addition to his non service-connected disabilities of left shoulder and right hip avascular necrosis and a psychiatric disorder.  The claims for service connection are the subject of a separate Board decision and are pending additional development.  As the pending claims for service connection may have an impact on the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Accordingly, a decision by the Board on the Veteran's TDIU claim would, at this point, again be premature.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the TDIU claim on appeal. 

2.  After undertaking any other development deemed appropriate and following completion of the action above and in the Board's separate remand regarding the claims of service connection for avascular necrosis of the left shoulder and right hip, readjudicate the Veteran's claim of entitlement to TDIU in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  

3.  If the benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


